            Case 1:20-cv-06252-CM Document 4 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ADEKUNLE A. ONATOLU,

                                 Plaintiff,
                                                                 20-CV-6252 (CM)
                     -against-
                                                                CIVIL JUDGMENT
CASH APP,

                                 Defendant.

         Pursuant to the order issued August 7, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015), the complaint is dismissed

without prejudice.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 7, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
